DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 06/01/2021, Applicant, on 11/29/2021, amended claims 94, 112, and 113. Claims 94-113 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 11/29/2021have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 rejection of claims 94-113 are applied in light of Applicant's amendments.     
The Applicant argues that “such a probability relating to a measured maximum temperature and a "comfort threshold" does not expressly, implicitly, or inherently disclose a probability that the actual energy use will exceed the energy use setpoint…The probability disclosed by Wenzel does not relate to a "total energy consumption of the equipment," as recited by amended claim 94.” (Remarks 11/29/2021)
In response, the Examiner respectfully disagrees. Wenzel teaches a holistic energy management system for a building and the components/equipment of the building to be monitored and managed according to user needs (energy or cost thresholds). Thus, the art teaches a probability that the energy use will exceed the energy setpoint. This is evident in claim 8, “a probability that a particular energy use setpoint will cause the highest building zone temperature at the end of a demand limiting period to be less than or equal to a zone temperature threshold value and a financial cost associated with the probability.” From claim 8 (and paragraphs 0091-0107), it is clear that Wenzel teaches a probability that particular energy setpoint will be exceed (highest zone temperature). Additionally, Wenzel teaches a total energy consumption of the equipment. This is evident in paragraph 0036 where it states “the integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature (or another component that directly or indirectly affects temperature) does not result in an increase in fan energy (or other energy used to cool a space) that would result in greater total building energy use than was saved at the chiller. The integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like. The integrated control layer may be configured to provide calculated inputs (e.g., aggregations).” From the citation above, one of ordinary skill in the art would agree that Wenzel teaches energy setpoints, and the ability to monitor/control total energy usage/consumption of equipment. Thus, for the reasons stated above, the Examiner does not find the Applicant’s arguments persuasive and maintains the 103 rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


  Claims 94-96, 99-100, 106, 108-110, and 112-113 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20130085614 to Wenzel et al., in view of U.S. PGPUB 20110061014 to Frader et al. 
As per claim 94, Wenzel teaches a computer-implemented method of controlling energy consumption at a facility having energy consuming equipment and an on-site human equipment operator capable of manually controlling the energy consumption of the equipment, the method comprising: [Wenzel, Abstract: Systems and methods for limiting power consumption by a heating, ventilation, and air conditioning (HVAC) subsystem of a building are shown and described…0025: the smart building manager 106 is configured to include: a communications interface 107 to the smart grid 104 outside the building, an interface 109 to disparate subsystems 128 within a building (e.g., HVAC, lighting security, lifts, power distribution, business, etc.), and an interface to applications 120, 124 (network or local) for allowing user control, and the monitoring and adjustment of the smart building manager 106 or subsystems 128…In an exemplary embodiment smart building manager 106 is integrated within a single computer (e.g., one server, one housing, etc.). In various other exemplary embodiments the smart building manager 106 can be 0076: The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services. Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus. In such an example, the building subsystems shown, e.g., in FIGS. 1A and 1B may be a collection of building subsystems for multiple buildings in a campus. The smart building manager may be configured to bi-directionally communicate with on-site power generation systems…]
sub-metering the equipment at the facility using one or more meters to produce time series data representing energy use during each time interval of a plurality of successive non-overlapping time intervals; [Wenzel 0053: The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting…0061: The DR layer 112 may track meter data to create a subhourly baseline model against which to measure load reductions …0087: The DR layer 112 receives information from event data 402, which corresponds to a store or stream of real -time, near real -time, or other parameters associated with demand limiting module 412. Event data 402 may include meter data 404 (e.g., a measured energy or power draw from smart grid {The system shows the ability to produce time series data for energy use by utilizing meters/sub-meters.}]. 
transmitting the time series data to a data store: [Wenzel 0026: FIG. 1B illustrates a more detailed view of smart building manager 106, according to an exemplary embodiment… Memory device 156 (e.g., memory, memory unit, storage device, etc.) is one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing and/or facilitating the various processes, layers and modules described in the present application. Memory device 156 may be or include volatile memory or non-volatile memory. Memory device 156 may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described in the present application. According to an exemplary embodiment, memory device 156 is communicably connected to processor 154 via processing circuit 152 and includes computer code for executing (e.g., by processing circuit 152 and/or processor 154) one or more processes described herein…0038: In an exemplary embodiment configuration tools 162 allow a user ].
using one or more servers, repeatedly calculating, during and for each time interval, the total energy consumption of the equipment using the time series data; [Wenzel 0025: In various other exemplary embodiments the smart building manager 106 can be distributed across multiple servers or computers (e.g., that can exist in distributed locations)…0079: In many regions, the cost of receiving electrical power from an energy provider depends not only on the actual consumption of power, but also on building's peak demand during a particular time period. In general, a building's peak demand corresponds to the maximum amount of power used by the building at any given time during a specified time 0123: Accordingly, the deferred energy budget calculator may determine that more energy can be curbed (i.e., lower total heat transfer during a demand limiting period is possible) when occupancy is low and weather is mild… {The system shows the ability to calculate/determine the total energy/load used/needed during a specific time period.}].
using the one or more servers, calculating an energy consumption prediction of the equipment based on a -2-Application No.: 16/821,179Attorney Docket No.: 00138-0006-01000user-specified probability P of the total energy consumption of the equipment exceeding the energy consumption prediction B; Wenzel 0036: the integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature (or another component that directly or indirectly affects temperature) does not result in an increase in fan energy (or other energy used to cool a space) that would result in greater total building energy use than was saved at the chiller. The integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical The integrated control layer may be configured to provide calculated inputs (e.g., aggregations) to these "higher levels" based on outputs from more than one building subsystem… 0091-0107:  energy use setpoint generator 416 may use a statistical approach to generate the energy use setpoint. For example, probability distributions may be built and stored in DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint.… the energy use setpoint may be adjusted using statistical or predictive approaches to calculate a setpoint estimated to cause the highest zone temperature to arrive at the zone temperature threshold at the end of a second demand limiting period. For example, statistical methods may include techniques utilizing probabilities of success or failure, one or more cost functions, trending information, game theory, or any other adaptive approach to optimize the energy use setpoint… self-learning approaches such as artificial neural networks, Bayesian networks, and other artificial intelligence-based techniques may be utilized to optimize the energy use setpoint…claim 8: a probability that a particular energy use setpoint will cause the highest building zone temperature at the end of a demand limiting period to be less than or equal to a zone temperature threshold value and a financial cost associated with the probability.
using the one or more servers, repeatedly comparing, during and for each time interval, the total energy consumption of the equipment to the energy [Wenzel 0060-0061: For example, the AM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period…The AM&V layer 110 can be used to audit smart meter data (or other data used by the utility) by measuring energy consumption directly from the building subsystems or knowledge of building subsystem usage and comparing the measurement or knowledge to the metered consumption data…Because the AM&V layer may be continuously operational and automated (e.g., not based on a monthly or quarterly calculation), the AM&V layer may be configured to provide verification of impact (e.g., of demand signals) on a granular scale (e.g., hourly, daily, weekly, etc.)…0093: Error analyzer 417 receives the energy use setpoint as a feedback reference value and compares it with the measured energy use (e.g., the current rate of energy use, etc.)…0100: Process 600 includes comparing the highest zone temperature at the end of a demand limiting period to a zone temperature threshold (step 602)… {The system shows the ability to compare energy use and consumption. In addition, shows the ability to compare energy use/consumption to a temperature/budget threshold.}].
Although not explicitly taught by Wenzel, the combination of Wenzel and Frader teaches: 
and providing real-time feedback to the human equipment operator via a user interface at the facility, wherein the user interface indicates the progress made towards reaching the energy consumption prediction B within each time interval, and wherein the real time feedback transmitted by the user interface provides the human equipment operator with information that enables the human equipment operator to make real-time decisions about how to control the equipment in order to minimize energy consumption; [Frader 0017: Furthermore, the architecture can include a user interface configured to control the communications hub, e.g., via input to the user interface. The user interface can also be configured to present information received from the communications hub, e.g., to a user…0192-0193: A NID could be included in a power conditioning unit that is connected via a wired or wireless network to a central server, laptop, or other PC for real time information regarding the power usage of an entire rack or server system that is connected to the power conditioning unit… In fact, once real-time energy usage has been measured by the NID or the hub, there is virtually no limit to what can be done with the data… including reporting power conditions which are valuable to the utility about the quality of power they are providing and giving the consumer feedback about usage so that they can make informed decisions about when to consume; b) communicate with the user interface 2614 which provides various forms of visible feedback to the consumer about the power usage in real- or near real-time; c) communicate with third-party products using open source ].
Wenzel and Frader are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and analyzing information to solve problems in similar fields.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel with the aforementioned teachings from Frader, with a reasonable expectation of success, by adding steps that utilize the software to provide real time information with the motivation to improve decision making, and more accurately and precisely convey and analyze information [Frader 0192-0193].
As per claim 95, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches
creating multiple statistical models, each of the multiple statistical models corresponding to one of multiple consumption prediction B; [Wenzel 0054: The smart building manager 106 or DR layer 112 may also be configured to model utility rates to make decisions for the system. All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend. For example, using time-of-use pricing information for an upcoming hour that indicates an unusually high price per kilowatt hour, the system may use its 0060-0061: The AM&V layer 110 may be configured to track (e.g., using received communications) the inputs for use by such a validation method at regular intervals and may be configured to make adjustments to an "adjusted baseline energy use" model against which to measure savings… The calculations made by the AM&V layer 110 may be based on building system energy models and may be driven by a combination of stipulated and measured input parameters to estimate, calculate, apportion, and/or plan for load reductions resulting from the DR control activities…0087: Event data 402 may also include other parameters 410 which provide additional constraints for the operation of demand limiting module 412 or to override its default operation. For example, other parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.), threshold information (e.g., temperature constraints or thresholds that define an acceptable comfort range, an acceptable energy use based on financial constraints, etc.), or override parameters (e.g., a parameter that disables demand limiting module 412, a parameter that changes the control strategy of feedback controller 414, etc.).… {The system shows the ability to generate multiple data models that can be utilized for budget purposes. In addition, they system shows the ability to generate and utilize multiple models for multiple budgets/constraints/thresholds. Further, the corresponding of models to multiple budgets can be considered a design choice and a repetitive act. The system is not limited to just one model or one budget/constraint/threshold. Thus, the amount of budgets/constraints/thresholds the user wishes to compare the models to is up to the user.}]. 
calculating the multiple consumption prediction B from their corresponding statistical models, wherein each of the multiple consumption prediction B corresponds to one or more items of the energy consuming equipment; [Wenzel 0048: The policy  definitions may be edited or adjusted by a user (e.g., via a graphical user interface) so that the control actions initiated in response to demand inputs may be tailored for the user's application, desired comfort level, particular building equipment, or based on other concerns. For example, the DR policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a "high demand" setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.). One or more of the policies and control activities may be located within control strategy database 310 or business rules database 314.…0087: Event data 402 may include meter data 404 (e.g., a measured energy or power draw from smart grid 104 by the building, a measured energy or power use by HVAC {The system shows the ability to determine/calculate multiple budgets/constraints/thresholds for multiple systems/equipment.}].
As per claim 96, Wenzel and Frader teach all the limitations of claim 95.
In addition, Wenzel teaches
wherein each of the multiple consumption prediction B corresponds to an equipment category; [Wenzel 0048: The policy definitions may be edited or adjusted by a user (e.g., via a graphical user interface) so that the control actions initiated in response to demand inputs may be tailored for the user's application, desired comfort level, particular building equipment, or based on other concerns. For example, the DR policy definitions can specify which equipment may be turned on or off in response to particular demand inputs… which equipment modes to utilize…0051: The DR layer 112 may be configured to bi-directionally communicate with the smart grid 104 or energy providers and purchasers 102 (e.g., a utility, an energy retailer, a group of utilities, an energy broker, etc.) to exchange price information, demand information, curtailable load calculations (e.g., the amount of load calculated by the DR layer to be able to be shed without 0055: the smart building manager 106 may provide for expanded user-driven load control (allowing a building manager to shed loads at a high level of system/device granularity). The smart building manager 106 may also monitor and control power switching equipment to route power to/from the most efficient sources or destinations… the smart building manager 106 may prioritize branches of a building's internal power grid--tightly regulating and ensuring voltage to high priority equipment (e.g., communications equipment, data center equipment, cooling equipment for a clean room or chemical factory, etc.) while allowing voltage to lower priority equipment to dip or be cut off by the smart grid…].
As per claim 99, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches
periodically updating the statistical model of energy consumption in order to adjust the energy consumption prediction B; [Wenzel 0015: Additionally, if the temperature threshold is achieved before the end of the demand limiting period, then the energy budget can be calculated (e.g., by controller 802) to increase the next day (e.g., after informing a user of the increase)…Accordingly, the energy budget can be adjusted by controller 802 such that the maximum temperature constraint is just about to be reached by the end of the demand limiting period…0121: In some embodiments, command generator 904 may only update the control command periodically (e.g., every five minutes, fifteen minutes, every half hour, etc.)…0123: Deferred energy budget 0133: Additionally setpoint logic 980 could be used to calculate an energy budget which is sent to an optimum power setpoint trajectory 932 to make demand limiting control system 950 appropriate for real-time pricing… {The system shows the ability to update models/information to adjust the budget.}]. 
As per claim 100, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches
updating the statistical model of energy consumption to include one or more changes in business operation or equipment; [Wenzel 0005: The method further includes using the feedback controller to generate a manipulated variable for adjusting the operation of an HVAC device…0061: The DR layer 112 may track meter data to create a subhourly baseline model against which to measure load reductions. The model may be based on average load during a period of hours prior to the curtailment event, during the five prior uncontrolled days, or as specified by other contract requirements from a utility or curtailment service provider (e.g., broker). The calculations made by the AM&V layer 110 may be based on building system energy models and may be driven by a combination of stipulated and measured input parameters to estimate, calculate, apportion, and/or plan for load reductions {The system shows the ability to utilize models to include changes in operations/activities.}].
As per claim 108, Wenzel and Frader teach all the limitations of claim 94.
Although not explicitly taught by Wenzel, Frader teaches:
generating an audible sound that indicates to the human equipment operator the total energy consumption of the equipment relative to the energy consumption prediction B during each time interval; [Frader 0011: Smart meter systems are typically networked, through wired or wireless networks, to provide for remote monitoring and meter reading by utility/service providers…These in-home or in-building displays typically have a digital display to indicate usage information, such as consumption, and may provide for simple graphical representations of information, indicator lights and audible warnings…0190: For example, the hub 2900 may be configured to send an email through the Internet or may activate a light or sound on the UI when an alarm condition occurs, such as the energy consumption threshold has been exceeded…].
Wenzel and Frader are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel with the aforementioned teachings from Windstrup, with a reasonable expectation of success, by adding steps that utilize the software to generate sound [Frader 0011 and 0190].
As per claim 109, Wenzel and Frader teach all the limitations of claim 94.
Although not explicitly taught by Wenzel, Frader teaches:
determining, for each group of equipment, the number of groups that exceeded the corresponding energy consumption prediction B for each time interval; [Frader 0170-0171: For example, a metrology policy may configure a utility device, such as an energy meter to record energy usage, store energy usage in a particular format, and send alerts and signals when an energy usage exceeds a specific minimum or maximum threshold…For example, the consumption policy may define tiers for consumption, and rates associated with the predetermined tiers of consumption. The consumption policy may further define time intervals associated with usage of a particular utility. If a predetermined tier of consumption is exceeded, the consumption policy may define an action that throttles or disables utilities associated with hub 2800…].
graphically displaying, on a time scale delineating each of multiple time intervals, an indicator of the number of equipment groups that exceeded the corresponding energy consumption prediction B during each time interval; [Frader 0010-0011: Moreover, smart metering allows for more detailed monitoring of time of use, cost and other data. Most smart meters are configured to monitor usage and apply different rates or tariffs for energy usage based on a current rate period or time of use period…Smart meter systems are typically 
Wenzel and Frader are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel with the aforementioned teachings from Windstrup, with a reasonable expectation of success, by adding steps that utilize the software to determine and display data with the motivation to more accurately and efficiently analyze and convey information [Frader 0010-0011 and 0170-0171].
As per claim 110, Wenzel and Frader teach all the limitations of claim 109.
Although not explicitly taught by Wenzel, Frader teaches
wherein the time scale includes shift labels; [Frader 0075: As non-limiting classifications of occupancy state or mode, the disclosed subject matter provides for three convenient settings labeled "Home", 
Wenzel and Frader are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel with the aforementioned teachings from Windstrup, with a reasonable expectation of success, by adding steps that utilize the software to determine and display data with the motivation to more accurately and efficiently analyze and convey information [Frader 0075].
Claims 112-113 is directed to the CRM for performing the method of claim 94 above.  Since Wenzel, and Frader teach the method, the same art and rationale apply.
Claims 97-98 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20130085614 to Wenzel et al., in view of U.S. PGPUB 20110061014 to Frader et al., in further view of “A semi-parametric quantile function estimator for use in bootstrap estimation procedures” from Statistics and Computing October 2002, Volume 12, Issue 4, pp 331-338 to Hutson et al.
As per claim 97, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches: 
creating the statistical model of energy consumption based on one or more archived explanatory variables, archived consumption data, or archived demand data, wherein the statistical model of energy consumption… and wherein the energy consumption prediction B is calculated by applying the probability P to the inverse cumulative probability distribution function; [Wenzel 0005: One embodiment of the invention relates to a method for controlling power consumption by an HVAC system of a building. The method includes using an energy use (e.g., energy consumption, power demand, a blend of energy consumption and power demand) setpoint as a reference input for a feedback controller…0043: Event manager 330 can provide control triggers to integrated control engine 308 as described above with respect to demand response layer 112. As events are received they may be archived in event history 332 by event manager 330. Similarly, demand response layer 112 can store DR events in DR history 335…0107-0110: Process 700 also includes determining the probability of an energy use setpoint causing the highest zone temperature at the end of a demand limiting period to equal a zone temperature threshold, given a particular energy use budget (step 704). The probabilities of success or failure may be obtained through actual use of the energy use setpoints in the building while employing demand limiting or via modeling their likely outcome, based on a load profile probability distribution…….0091
Although not explicitly taught by Wenzel and Frader, Hutson teaches 
includes an inverse cumulative probability distribution function; [Hutson col. 6-8: applying the sample step quantile function estimator defined at ].
As per claim 98, Wenzel and Frader teach all the limitations of claim 97.
In addition, Wenzel teaches
periodically recalculating the energy consumption prediction B to reflect changes of the one or more of explanatory variables, archived consumption data, or archived demand data; [Wenzel 0043: Event manager 330 can provide control triggers to integrated control engine 308 as described above with respect to demand response layer 112. As events are received they may be archived in event history 332 by event manager 330. Similarly, demand response layer 112 can store DR events in DR history 335…In an exemplary embodiment event manager 330 may be configured to receive time events (e.g., from a calendaring system). Different time events can be associated with different triggers in event logic database 333…0121: In some embodiments, command generator 904 may only update the control command periodically (e.g., every five minutes, fifteen minutes, every half hour, etc.)… {The system shows the ability to update consumption (reflect changes) periodically.}].
As per claim 101, Wenzel and Frader teach all the limitations of claim 94.
Although not explicitly taught by Wenzel and Frader, Hutson teaches:
creating the statistical model of energy consumption based on a non-parametric empirical quantile function; [Hutson col. 1-3: Nonparametric bootstrap estimation in the i.i.d. continuous univariate setting is traditionally defined as a technique for estimating… The estimation consists of “plugging-in” the empirical distribution function estimator the probability distribution of a random variable… Hutson (1999) employed the linear interpolation of successive order statistics to improve the coverage probabilities of analytically calculated bootstrap percentile confidence intervals for quantiles. Lee (1994) has proposed combining parametric and nonparametric bootstrapping procedures by defining an estimator of the form Tn = _α( ˆF n) + (1 − _)α(Fˆ θ ), where Tn is a convex combination of a nonparametric and parametric estimator. In practice, Lee suggested that the optimal can be estimated from the data… Then given the sample order statistic X = (X1:n, X2:n, . . . , Xn:n) is held fixed, a nonparametric bootstrap replication is generated by taking a sample of size n with replacement from X. Hutson and Ernst (2000) have illustrated how this is equivalent to generating a random sample of size n from a uniform (0, 1) distribution, with corresponding order statistic U = (U1:n,U2:n, . . . ,Un:n), and applying the sample quantile function estimator… we propose a new quantile function estimator for the purpose of generating “accurate and nonparametric” bootstrap samples in small samples…].
Claims 102-107 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20130085614 to Wenzel et al., in view of U.S. PGPUB 20110061014 to Frader et al., in further view of U.S. PGPUB 20120169511 to Windstrup et al. 
As per claim 102, Wenzel and Frader teach all the limitations of claim 94.
Although not explicitly taught by Wenzel and Frader, Windstrup teaches: 
displaying a graphical depletion gauge that indicates to the human equipment operator how much of the energy consumption prediction B remains with respect to the calculated energy consumption prediction B within each time interval; [Windstrup 0027-0031: Other sections of the color overlay may always be illuminated, such as the box 202 around the "actual" display area. A color overlay 203 over the gauge may provide a color code for the current level shown on the gauge… The gauge 302 may show both the actual battery charge and the target in a graphical manner. The character display 305 shoes an amount of time left to charge the battery to the target level... The current power usage as a percentage of the average power usage may be shown on the gauge 402 and the character display may show "WATTS" to indicate that a current power level is being displayed…].
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel and [Windstrup 0027-0031].
As per claim 103, Wenzel, Frader, and Windstrup teach all the limitations of claim 102
Although not explicitly taught by Wenzel and Frader, Windstrup teaches:
repeatedly displaying a color code that is indicative of the total energy consumption of the equipment relative to the energy consumption prediction B during each time interval; [Windstrup 0027-0031: Other sections of the color overlay may always be illuminated, such as the box 202 around the "actual" display area. A color overlay 203 over the gauge may provide a color code for the current level shown on the gauge… The gauge 302 may show both the actual battery charge and the target in a graphical manner. The character display 305 shoes an amount of time left to charge the battery to the target level... The current power usage as a percentage of the average power usage may be shown on the gauge 402 and the character display may show "WATTS" to indicate that a current power level is being displayed…].
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been [Windstrup 0027-0031].
As per claim 105, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches
displaying a graphical accumulation gauge that indicates to the human equipment operator how much of the energy consumption prediction B has been consumed with respect to the calculated energy consumption prediction B;[Windstrup 0032-0040: “Display pattern 410 of FIG. 4B shows an historical energy usage for the home. The "Actual" display area 413 may show an amount of energy used in the current billing cycle or in the last 30 days or other pre-determined time period, depending on the embodiment. The target/average display area 414 may show the average energy usage per billing cycle or other pre-determined time period over the last year or other time period. Character display 415 may describe what is being shown and the gauge 412 may show the percentage of the month-to-date energy usage compared to the average energy usage… Cost operating mode 640 may provide cost information of the energy used over the last 24 hours 641, last week 641 (such as shown in display pattern 420 of FIG. 4C) or last month 643.”
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed [Windstrup 0027-0031].
As per claim 104, Wenzel, Frader, and Windstrup teach all the limitations of claim 103.
Although not explicitly taught by Wenzel and Frader, Windstrup teaches:
wherein the color code is superimposed over the graphical depletion gauge; [Windstrup 0027-0031: Other sections of the color overlay may always be illuminated, such as the box 202 around the "actual" display area. A color overlay 203 over the gauge may provide a color code for the current level shown on the gauge… The gauge 302 may show both the actual battery charge and the target in a graphical manner. The character display 305 shoes an amount of time left to charge the battery to the target level... The current power usage as a percentage of the average power usage may be shown on the gauge 402 and the character display may show "WATTS" to indicate that a current power level is being displayed…].
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed [Windstrup 0027-0031].
As per claim 106, Wenzel and Frader teach all the limitations of claim 105.
Although not explicitly taught by Wenzel and Frader, Windstrup teaches:
repeatedly displaying a color code that is indicative of the total energy consumption of the equipment relative to the energy consumption prediction B during each time interval; [Windstrup 0027-0031: Other sections of the color overlay may always be illuminated, such as the box 202 around the "actual" display area. A color overlay 203 over the gauge may provide a color code for the current level shown on the gauge… The gauge 302 may show both the actual battery charge and the target in a graphical manner. The character display 305 shoes an amount of time left to charge the battery to the target level... The current power usage as a percentage of the average power usage may be shown on the gauge 402 and the character display may show "WATTS" to indicate that a current power level is being displayed…].
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed [Windstrup 0027-0031].
As per claim 107, Wenzel, Frader, and Windstrup teach all the limitations of claim 106.
Although not explicitly taught by Wenzel and Frader, Windstrup teaches:
wherein the color code is superimposed over the graphical depletion gauge; [Windstrup 0027-0031: Other sections of the color overlay may always be illuminated, such as the box 202 around the "actual" display area. A color overlay 203 over the gauge may provide a color code for the current level shown on the gauge… The gauge 302 may show both the actual battery charge and the target in a graphical manner. The character display 305 shoes an amount of time left to charge the battery to the target level... The current power usage as a percentage of the average power usage may be shown on the gauge 402 and the character display may show "WATTS" to indicate that a current power level is being displayed…].
Wenzel, Frader, and Windstrup are deemed to be analogous references as they are reasonably pertinent to each other and directed [Windstrup 0027-0031].
Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20130085614 to Wenzel et al., in view of U.S. PGPUB 20110061014 to Frader et al., in further view of U.S. PGPUB 20100167659 to Wagner et al. 
As per claim 111, Wenzel and Frader teach all the limitations of claim 94.
In addition, Wenzel teaches
determining, for each group of equipment, the number of groups that met the corresponding energy consumption prediction B over a fixed number of previous time intervals; [Wenzel 0043: As events are received they may be archived in event history 332 by event manager 330. Similarly, demand response layer 112 can store DR events in DR history 335. One or both of event manager 330 and demand response layer 112 may be configured to wait until multi-event conditions are met…0115: Additionally, if the temperature threshold is achieved before the end of the demand limiting period, then the energy budget can be calculated…].
Although not explicitly taught by Wenzel and Frader, Wagner teaches:
graphically displaying one of a plurality of images indicative of the number of groups of equipment that meet their corresponding consumption prediction B; [Wagner 0026: Such historical or predictive power consumption information may also be preferably useful in further optional configurations of the resident software that enable auditing power costs and utility service invoices and billings to ensure actual use and costs meet contractual rates and/or anticipated costs and consumption… 0032: In further optionally contemplated alternatives, the software programs or elements thereof may also contain or be populated with one or more predetermined and/or predefined alarm conditions or event notification parameters, and may be enabled to compare such alarm conditions or event parameters with the amplitude signal, digital quantity, and/or any other contemplated information to determine if the alarm condition is met. If so, then an alarm event or event parameter notification can be triggered and communicated to other devices in the power monitoring system, or to users or consumers by electronic message, a voice response alert system, a displayed or audio-visually annunciated alarm, a text message, an audio or visual alarm annunciator or klaxon, fax or other means of communication described elsewhere herein…].
Wenzel, Frader, and Wagner are deemed to be analogous references as they are reasonably pertinent to each other and directed towards collecting and utilizing information to solve similar problems.  At the time of the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to have modified Wenzel and Frader with the aforementioned teachings from Wagner, with a reasonable [Wagner 0026 and 0032].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683